DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17203471.2, filed on 24 November 2017.


Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 12 similarly recite: “…wherein - upon activation of the at least one specific network termination node connected to the specific line termination node - a control session is set up or is established, via the controller node, towards a specific external service edge node of the plurality of external service edge nodes, a first segment of a control session path being realized between, on one hand, the at least one specific network termination node or the specific line termination node, and, on the other hand, the controller node, and a second segment of the control session path being realized between the controller node and the specific external service edge node, wherein the processor-executable instructions, when executed, facilitate the following steps: in a first step, the controller node receives, via a message sent on the first segment of the control session path, identity information of the at least one specific network termination node, or of the access node port of the specific line termination node used by the at least one specific network termination node; in a second step, subsequent to the first step, upon a lookup request message being sent to the at least one repository node or repository functionality by the controller node, a lookup response message is sent by the at least one repository node or repository functionality, based on the identity information of the at least one specific network termination node, or of the access node port of the specific line termination node used by the at least one specific network termination node, the lookup response message comprising an indication of the specific external service edge node; and  Page 9 of 11Filed May 19, 2020Attorney Docket No. 817504in a third step, subsequent to the second step and based on the indication of the specific external service edge node, the set up or establishment of the second segment of the control session path towards the specific external service edge node is performed.…” which is not disclosed and/or suggested in the prior-art of record either alone and/or combination.

4.	Thus, Claims 1-6, 8, and 12 are considered as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

6.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451